DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 1/4/2022 has been received and entered in to the case. 
	Claims 1-8 have been considered on the merits. All arguments have been fully considered. 
	Applicant’s argument was persuasive with regard to the 102 rejection based on Grillberger, and thus, the claim rejection has been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Jonathan Caplan on 1/20/2022. Mr. Caplan stated that claim 2 is canceled without prejudice. 

The application has been amended as follows: 

Claims 1 and 3-8 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Ciccarone et al. as cited in the previous OA mailed on 6/16/2021. The concentration of nicotinamide utilized in Ciccarone et al. is about 1600 nM and up based on the disclosure in Table 1 (i.e. 0.0002-0.006 g/L). Throughout the reference, the concentration of nicotinamide is generally much higher (i.e. 0.0012 g/L). While the lowest range of nicotinamide (i.e. 0.0002 g/L) is calculated as about 1600 nM that does not overlap with the claimed range. Considering the concentration used in the culture medium as disclosed in the examples of Ciccarone et al. is about 5 times higher, thus, there is no reason to one skilled in the art to use nicotinamide in a cell culture medium less than the range taught by Ciccarone et al. The concentration of nicotinamide in a cell culture medium known in the art is typically about 10 mM. Thus, there is no prior art anticipating or rendering the claimed concentration range of nicotinamide obvious for the claimed method of increasing production of a recombinant protein in an eukaryotic cells. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632